By the Court.
1. It was proper for the assignee to account in the probate court for all moneys which came into his hands, as well the proceeds of the attached property, as other funds.
2. As against the proceeds of the attached property, expenses incurred in resisting the attachment suit were not proper allowances.
3. "Whether such expenses should be allowed the assignee out of other funds in his hands, depends on the fact whether they wore reasonably and in good faith incurred for the benefit of the general creditors.
4. The expenses in preserving and selling the attached property should be paid out of the proceeds of such property.
*6625. The expenses (including commissions), of selling the mortgaged property should be paid out of the proceeds of the real estate so mortgaged.

Judgment reversed cmd cause remanded to court of common pleas.